                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                            Case No. 20-C-558

GORENE GIEBEL, et al.,

                       Defendants.


    ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT


       Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. In a May 27, 2020 screening order, the court summarily

dismissed the action on the ground that Plaintiff failed to state a claim upon which relief could be

granted. This matter comes before the court on Plaintiff’s motion for relief from judgment, filed

on July 24, 2020. Plaintiff moves for relief from the court’s judgment and requests that I recuse

myself from any further rulings in this matter.

       “A Rule 60(b) motion permits relief from judgment [only] when it is based on one of six

specific grounds listed in the rule.” Talano v. Nw. Med. Faculty Found., 273 F.3d 757, 762 (7th

Cir. 2001). Those six grounds for relief include:

           (1) mistake, inadvertence, surprise, or excusable neglect;

           (2) newly discovered evidence that, with reasonable diligence, could not have
               been discovered in time to move for a new trial under Rule 59(b);

           (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
               misconduct by an opposing party;




         Case 1:20-cv-00558-WCG Filed 07/28/20 Page 1 of 3 Document 24
            (4) the judgment is void;

            (5) the judgment has been satisfied, released, or discharged; it is based on an
                earlier judgment that has been reversed or vacated; or applying it
                prospectively is no longer equitable; or

            (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). “[R]elief from judgment under Rule 60(b) is an extraordinary remedy and

is granted only in exceptional circumstances.” Bakery Mach. & Fabrication, Inc. v. Traditional

Baking, Inc., 570 F.3d 845, 848 (7th Cir. 2009) (citation omitted).

        Plaintiff fails to provide the specific grounds under Rule 60 upon which he seeks to alter

the judgment. Even if the court were to consider his motion under Rule 60(b)’s “catch all”

provision, see Fed. R. Civ. P. 60(b)(6), Plaintiff presents no exceptional circumstances warranting

relief from judgment. It appears Plaintiff’s motion to alter the judgment is based on his belief that

the court is “clearly protecting the defendants” and is prejudiced “against plaintiff due to plaintiff’s

sexuality.” Dkt. No. 23 at 2. He asserts that the court should recuse itself from making any further

rulings in this case. 28 U.S.C. § 455 provides that a judge should be disqualified if “he has a

personal bias or prejudice concerning a party . . . .” I have no bias or prejudice concerning Plaintiff.

Plaintiff’s suggestion that the court has some hidden animus against him is merely the product of

speculation and frustration with the court’s rulings against him. It is well established that, “unless

there are exceptional circumstances, judicial rulings are grounds for appeal, not disqualification.”

Hook v. McDade, 89 F.3d 350, 355 (7th Cir. 1996). Therefore, Plaintiff’s motion for recusal is

denied. Plaintiff’s arguments in support of his motion to alter the judgment are beyond the scope

of Rule 60(b) and do not warrant relief from judgment. In sum, Plaintiff’s motion for relief from

judgment is denied.




                                                   2

         Case 1:20-cv-00558-WCG Filed 07/28/20 Page 2 of 3 Document 24
      IT IS THEREFORE ORDERED that Plaintiff’s motion for relief from judgment and for

recusal (Dkt. No. 23) is DENIED.

      Dated at Green Bay, Wisconsin this 28th day of July, 2020.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach
                                                 United States District Judge




                                             3

        Case 1:20-cv-00558-WCG Filed 07/28/20 Page 3 of 3 Document 24
